Order entered July 29, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00794-CR

                          SUSAN JACOBI PETERSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-81437-2013

                                          ORDER
       We GRANT the trial court clerk’s July 25, 2014 request for an extension of time to file

the clerk’s record. The clerk’s record shall be due on September 5, 2014.


                                                     /s/   LANA MYERS
                                                           JUSTICE